Citation Nr: 1019352	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active service extended from July 1982 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran has subsequently moved to 
the jurisdiction of the VARO in Nashville, Tennessee.  

The case was previously before the Board in June 2009, when 
it was remanded to obtain additional medical records and for 
an examination and medical opinions.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  Available service treatment records do not show any 
evidence of any injury to the Veteran's head, shoulders, 
neck, or back.  

2.  Residuals of a claimed head injury are not currently 
shown.  

3.  The earliest medical evidence of shoulders, neck, or back 
disorders is dated in 2003.  

4.  Bilateral shoulder tendonitis, cervical spondylosis, and 
lumbar scoliosis are currently shown.  

5.  Shoulders, cervical spine, or lumbar spine disorders are 
not related to service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009).  

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009). 

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009). 

4.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009). 

5.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

Generally, a veteran is competent to testify to having an 
injury during service and to readily identifiable symptoms 
such joint pain and loosing consciousness.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis 
outside the expertise of the veteran.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran had active duty in the Air Force from July 1982 
to July 1990, a period of almost 8 years.  He claims that he 
incurred three injuries during that time.  He made very 
specific assertions in his August 2006 Notice of Disagreement 
and has repeated these same facts subsequently in other 
written statements.  

First, he claims that he was injured in July 1982 when a 30-
gallon metal trash can fell on his head during a trash 
detail.  He indicated that he was knocked to the ground 
unconscious and that he received 13 stitches to the top of 
his head to close the resulting laceration.  He stated that 
he was released to his unit without any x-ray examination to 
see if any further injury had been incurred.  

Second, he claims he was injured in May 1984 when he fell ten 
feet from an obstacle course tower.  He asserted he was 
treated for inflammation and spasms of the back and shoulder 
area.  

Third, he claims that the final inservice injury occurred in 
December 1988, when he injured his right shoulder intervening 
in a bar fight during his duties as an Air Force police 
officer.  

The Veteran's complete service treatment records are not 
available.  The RO has attempted on multiple occasions to 
obtain complete copies without success.  The only records 
associated with the claims file are the enlistment 
examination report and some dental and medical treatment 
records from 1989 and 1990.  The separation examination 
report has not been obtained, nor have treatment records for 
the period of 1982 to 1988, when he alleges he was injured 
during service.   

VA has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to a veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  VA has proved the Veteran 
with an explanation with respect to the missing records and 
has attempted to obtain all the other post-service records he 
indicated exist.  

The Veteran indicates treatment for his claimed disorders 
dating from shortly after his separation from service.  
However, he also acknowledged that the physicians who treated 
him in the 1990s were either retired or deceased, making those 
records unavailable.  

The earliest medical evidence of any of the claimed disorders 
is private medical records dating from 2003.  A September 2003 
x-ray report reveals that x-ray examination of the lumbar 
spine was conducted to evaluate the Veteran's complaints of 
back pain; however, no acute abnormalities were noted.  

A private medical record indicated diagnoses of:  chronic low 
back pain in February 2004; lumbosacral strain with 
degenerative disc disease and lumbar radiculitis in November 
2004; and bilateral bicep tendonitis in January 2005.  

Private medical treatment records dating from 2004 reveal that 
the Veteran's complaints of back pain were treated by a 
private physician.  These records reflect a diagnosis of 
degenerative disc disease of the lumbar spine, which is 
supported by multiple x-ray examination reports and magnetic 
resonance imaging (MRI) reports contained in the record.  

A March 2005 MRI report also confirms degenerative disc 
disease (intervertebral disc desiccation and bulging) at 
multiple levels of the cervical spine.  A July 2004 letter 
from a private orthopedic surgeon indicated a diagnosis of 
degenerative arthritis of the cervical spine.  

An October 2005 letter from the private physician indicated 
that she had treated the Veteran since 2003 and that he 
reported being hit on the head during active service.  A May 
2004 letter from another private physician reflected that the 
Veteran had a history of neck and back pain, described as 
radiation into his shoulder and right hand.  He also reported 
having a couple of syncopal episodes in the past year.  

A May 2006 letter indicated that the Veteran reported symptoms 
of constant low back, hip, middle back, and neck pain.  He 
also reported loss of consciousness with bouts of severe pain.  
He has submitted several duplicate copies of this letter over 
the years.  

In October 2007, the Veteran's sister submitted a letter on 
his behalf.  She essentially stated the same accounts of his 
injuries as he indicated above.  She reported that she was 
not present during the injury in 1982, but stated that she 
lived with him during service beginning in January 1984.  

However, her accounts of the injuries reported by the Veteran 
lack credibility.  Specifically, she was not present during 
the alleged injuries in 1982, or in 1988, as the Veteran 
claims he was injured during an overseas deployment.  
Moreover, she asserts that he actually fractured his ankle in 
1985, an injury he has never claimed.  

VA treatment records from 2006 to the present have been 
obtained.  These records reveal that the Veteran has been 
treated for continuing complaints of symptoms of cervical 
spine pain, bilateral shoulder pain, and lumbar spine pain 
with radiation into the lower extremities.  

Several copies of a September 2007 statement from a VA nurse 
practitioner have been submitted.  This record noted that the 
Veteran had chronic back and neck pain with MRI evidence of 
disability.  The nurse practitioner stated, "it is as likely 
as not that [the Veteran's] current problems are due to his 
previous injuries."  The injuries referred to in this record 
are that the nurse practitioner stated that the Veteran 

has provided me with documentation showing his 
initial injury in 1982 when he got hit on the 
heat by a 30-gallon metal garbage can, second 
episode was in 1984 at Travis Air Force [base] 
while he was climbing . . . and falling 8 to 10 
feet.  He was diagnosed with right shoulder 
bursitis with no thoracic injury.  The third 
episode was during deployment to Panama City in 
1988 at which time he [had] 
. . . and injury to his right shoulder and right 
hip contusion.

The Board finds this opinion to be of less probative value.  
Specifically, the VA nurse practitioner stated the Veteran 
provided documentation of the injuries; however, the service 
treatment records related to these inservice injuries are not 
of record and the records have been found to be unavailable.  

Moreover, the Veteran has never submitted any copies of any 
service treatment records, which would independently document 
the claimed inservice injuries.  Rather, the Board assumes 
that the Veteran provided copies of post-service treatment 
records, which merely recounted his assertions of inservice 
injuries as noted above.  

In addition, the Veteran submitted a copy of a March 2008 
decision from the Social Security Administration (SSA), which 
determined that he was entitled to disability benefits 
beginning March 2006.

In September 2009, a VA examination of the Veteran was 
conducted with respect to his claimed shoulder and spine 
disabilities.  The examining physician reviewed all the 
evidence of record.  After full examination the diagnoses 
were:  bilateral shoulder tendonitis; cervical spondylosis; 
and lumbar scoliosis.  

The examining physician opined that the bilateral shoulder, 
cervical spine, and lumbar spine disorders were "not the 
result of any previous injuries that occurred while active 
duty Air Force."  The rationale for the opinion was a 
complete absence of any medical documentation of the injuries 
or claimed disorders during service or for many years after 
service.  

In November 2009, a VA neurologic examination for the 
Veteran's claimed residuals of head injury was conducted.  He 
reported having a single post-service incident of syncope in 
2000, which was a result of a "pinched nerve" in his neck.  
The examiner reviewed the evidence of record.  

After full examination, which was essentially normal, the 
physician indicated that there was no evidence of a 
neurologic disorder as a residual of a claimed head injury 
during service.  There was no evidence of any seizure, 
migraine, dementia, or memory loss indicative of a traumatic 
brain injury.  



Head Injury Residuals

With respect to the claim for service connection for the 
residuals of a head injury, the evidence does not reflect a 
current disability.  Specifically, the November 2009 VA 
examination report specifically indicated that the Veteran 
does not have any identifiable residuals of a head injury.  

Moreover, the private medical evidence of record indicated a 
few incidents of loss of consciousness, which were suspected 
to by syncopal episodes; however, these were specifically 
related to either nonservice connected circulatory problems 
or the Veteran's complaints of extreme spine pain.  The 2009 
VA examination is very specific that there is an absence of 
any neurologic disability, or traumatic brain injury.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.   In the absence of proof of 
present disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also 38 U.S.C. 
§ 1110. 

Shoulder, Neck, Back

First, the Board finds that there are current medical 
diagnoses of :  bilateral shoulder tendonitis; cervical 
spondylosis; and lumbar scoliosis.  Specifically, there is a 
large volume of private and VA medical evidence showing 
degenerative disc disease of the cervical spine and lumbar 
spin; however, there is no credible evidence linking these 
disorders to service.  Most of the service treatment records 
are unavailable and the Veteran asserts that he had injuries 
during service.   

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience pain of the 
shoulders, neck, and back after he was discharged from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  

All of the supporting evidence that attest to these injuries, 
such as post-service medical records, statements from his 
sister, and a statement from a VA nurse practitioner, appear 
to be based solely on his recitation of the events without 
any independent documentation of the actual injuries during 
service.  Even if his sister lived with him during service, 
she was not on duty, on base, at the locations of the claimed 
injuries.  

The SSA records obtained also weight against the Veteran's 
credibility.  His basic assertion is that he incurred the 
injuries during service, resulting in his current shoulder, 
neck, and low back disorders; however, he has not accurately 
reported relevant evidence about his post-service activities 
and employment.  

Specifically, he told the VA examiners that he was not 
employed and had been retired from active duty in 1990.  This 
is not supported by the evidence of record.  On a VA Form 21-
526 dated July 2008, he reported that he had worked training 
as a commercial plumber and an employment history dating from 
2002 to 2006, with work in marketing and maintenance 
supervision.  

Moreover, the SSA disability determination specifically found 
the Veteran to be disabled and to be in an insured status, 
which would have required extensive post-service employment, 
which he has failed to report.  These inconsistencies in the 
record weigh against his statements in support of his claim.

In sum, the Veteran has current bilateral shoulder, neck, and 
low back disorders.  Even assuming the injuries during 
service as reported, there is simply no credible evidence 
linking the current disorders to service or the claimed 
injuries.  

There is also a lack continuity of symptomatology from 
service to the present.  Despite his assertions of continuing 
pain, there are no medical records showing treatment for over 
a decade after service.  Moreover, the SSA records strongly 
indicate a fairly extensive post-service work history, which 
is not consistent with the continuity of symptomatology 
alleged.  

The preponderance of the evidence is against the claims for 
service connection for:  residuals of a head injury; a left 
shoulder disorder; a right shoulder disorder; a cervical 
spine disorder; and a lumbar spine disorder.  There is no 
doubt to be resolved; and the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained all available service treatment 
records, VA treatment records, private treatment records, and 
Social Security Records.  

Further, the Veteran has been accorded VA examinations.  VA 
has also assisted him in obtaining evidence, afforded him the 
opportunity to present written statements, and evidence.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for residuals of a head injury is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied. 



____________________________________________
 L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


